Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 30, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  147471                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 147471
                                                                   COA: 296256
                                                                   Oakland CC: 2009-224545-FC
  THOMAS JAY McCLOUD, JR.,
           Defendant-Appellant.

  _________________________________________/

         By order of February 28, 2014, the application for leave to appeal the May 30,
  2013 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Eliason (Docket No. 147428) and People v Davis (Docket No. 146819). On
  order of the Court, the cases having been decided on July 8, 2014, sub nom People v
  Carp, 496 Mich. 440 (2014), the application is again considered, and it is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 30, 2014
           s1215
                                                                              Clerk